Citation Nr: 1818341	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-34 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to January 23, 2014 for a grant of service connection for erectile dysfunction (ED). 

3.  Entitlement to an effective date prior to January 23, 2014 for a grant of special monthly compensation (SMC) based on loss of use of a creative organ

4.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Winston-Salem, North Carolina Regional Office (RO) and an October 2014 rating decision of the Montgomery, Alabama RO of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to Detroit, Michigan.  

In January 2018 the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD and entitlement to service connection for a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's entitlement to a grant of service connection for ED arose as of January 23, 2014, the date of receipt of the claim.

2. The Veteran's entitlement to a grant of SMC for loss of use of a creative organ arose as of January 23, 2014, the date of receipt of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to January 23, 2014, for the grant of service connection for ED have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).

2.  The criteria for an earlier effective date prior to January 23, 2014, for the grant of SMC for loss of use of a creative organ have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is entitled to an effective date earlier than January 23, 2014 for the grant of service connection for ED and for SMC based on loss of use of a creative organ.  He was service-connected for PTSD upon separation from active service in September 2012 and attributes his ED to his PTSD medications.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2)(i).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved a clear and unmistakable error (CUE).  38 C.F.R § 3.105 (a).

The United States Court of Veterans Appeals (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

With respect to the effective dates of awards of SMC, the Board notes that claims for SMC are by definition a type of increased (i.e., "special") compensation. Thus, claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.

In this case, an October 2014 rating decision granted service connection for ED and SMC based on loss of use of a creative organ.  In October 2014, the RO found that there was CUE in a May 2014 rating decision that denied service connection for ED secondary to the Veteran's service-connected PTSD medications because an April 2014 VA examiner opined that the Veteran's ED was at least as likely as not attributable to the Veteran's service-connected PTSD.  SMC was also granted as ancillary to and derivative of the ED service connection grant.  Both claims were assigned effective dates of January 23, 2014, the date of claim for ED.

Based on the procedural history of this claim, the Board finds no support for an effective date for service connection for ED prior to January 23, 2014.  The date assigned by the RO was appropriate and in accordance with 38 C.F.R. § 3.400.  The Veteran's April 2012 VA examination for PTSD and July 2013 VA examination for mental disorders was silent for ED.  Although the Veteran may have demonstrated ED prior to January 23, 2014, VA cannot assign an effective date of an award of service connection based on the earliest medical evidence showing a causal connection to service; rather, it must assign the date that it received the application upon which service connection was eventually awarded.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Also, the Veteran separated from active duty service in August 2012 and his application for service connection for ED was not received until January 2014, which is greater than one year after separation from service.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for ED earlier than January 23, 2014, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding the Veteran's claim for SMC, the Board emphasizes that SMC is compensation payable "in addition to the basic rate of compensation otherwise payable on the basis of degree of disability."  38 C.F.R. § 3.350 (a).  It follows that SMC based on loss of use of a creative organ generally cannot precede the effective date of the grant of service connection for the underlying erectile disability.  As such, an effective date prior to January 23, 2014 for the grant of SMC for loss of use of a creative organ is not warranted.




							(Continued on the next page)

ORDER

Entitlement to an effective date prior to January 23, 2014 for the grant of service connection of ED is denied.

Entitlement to an effective date prior to January 23, 2014 for the grant of SMC based on the loss of use of a creative organ is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

Right Shoulder

The Veteran asserts that his in-service right shoulder injuries were the underlying cause of his current arthritic changes.  

A June 1995 service treatment record (STR) noted that the Veteran injured his right shoulder playing softball and was diagnosed with bursitis.  A July 1995 noted that he no longer had painful motion of his right shoulder.

A May 2014 magnetic image (MRI) showed degenerative joint disease of the right acromioclavicular (AC) joint with no internal derangement.  The physician noted that clinical correlation with regard to possible sequelae of some degree of prior AC joint separation or strain was recommended.  

In September 2014, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for shoulder and arm conditions.  The examiner opined that the Veteran's right shoulder tendinitis was less likely as not a result of right shoulder bursitis he had during his military service.  In 1995, the Veteran developed right shoulder pain and was diagnosed with bursitis and a muscle strain.  He was treated with Tylenol and given a sling.  During his service, he reinjured his right shoulder and was given a sling and prescribed rest.  He did not have any other complications with the right shoulder during his service.  Post service, in March 2014, the Veteran developed right shoulder pain after playing catch with his dog and sought treatment in May 2014.  He was diagnosed with tendinitis of the right shoulder.  MRI showed mild degenerative joint disease of the right AC joint with no internal derangement.  Though the examiner included the May MRI findings in her report, she did not address whether there was a clinical correlation with regard to possible sequelae of some degree of prior AC joint separation or strain.  

A May 2017 private treatment report noted tenderness over the right bicep groove.  The Veteran reported right shoulder pain for 4 years and a right shoulder injury 20 years prior.  An April 2017 MRI showed an incomplete rotator cuff tear or rupture of the right shoulder, not specified as traumatic.  A comparison between the April 2017 MRI and 2014 MRI revealed new tendinopathy at the intra-articular portion of the long head of the bicep tendon and stable mild chronic supraspinatus tendinopathy.  

Based on the above, the Board finds that additional medical comment is needed as to whether the Veteran's current right shoulder condition is etiologically related to his active duty service.

PTSD

The Veteran has asserted that his PTSD symptoms have worsened since his April 2014 VA examination.  At his January 2018 Board hearing, the Veteran stated that he did not like people anymore, that he was no longer social, and that he  avoided crowds.  When he stopped taking his medication, he became angry.  He stated that his last examination did not accurately describe his entire disability picture.

As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all current clinical records of the Veteran's treatment for PTSD and his right shoulder at VA Medical Center Battle Creek in Battle Creek, Michigan.

2.  Obtain a VA addendum opinion pertaining to the Veteran's right shoulder condition from the September 2014 examiner, or a similarly qualified individual.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder condition had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner must address the significance, if any, of the May 2014 MRI finding suggesting that there may have been a clinical correlation with regard to possible sequelae of some degree of prior AC joint separation or strain.

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ) or equivalent.  The DBQ should be filled out completely as relevant.

4.  Review the development actions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


